DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received on 23 August 2022.
Claims 1-20 are pending and have been examined. 


Information Disclosure Statement  
	The Information Disclosure Statement  filed on 23 August 2022, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a method, claims 11-19 are directed to a system and claim 20 is  directed to a product of manufacture.  
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing recommendations.  Specifically, representative claim 1 recites the abstract idea of: 
receiving image data including a representation of a face of a user; 
analyzing the image data to determine a set of characteristics of the representation of the face; 
based at least in part on the determined set of characteristics, selecting a product and a set of media content associated with the product, wherein selecting the product and the set of media content comprises: 
performing, by a product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier, a product experience identifier, and information related to the product corresponding to the product identifier, wherein the product metadata corresponding to the product is provided by a product catalog service, the product catalog system and the product catalog service system are different systems, and further comprising: 
sending, by the product catalog system, a request message to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier, 
performing, by the product catalog service system, a query based on the product identifier in the request message for information related to the respective physical item, 
in response to the request message, providing, by the product catalog service system, a response message to the product catalog system, the response message including the information related to the respective physical item, and 
storing, by the product catalog system, the information related to the respective physical item into the product table;  and 
causing display, of at least one recommendation corresponding to the set of media content associated with the product. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of providing recommendations, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim recites the steps of receiving image data to represent a face of a user, analyzing the image to determine a set of characteristics, and based on the determined set of characteristics selecting a product and media content associated with the product, and displaying a recommendation that corresponds to the media content and the product that was selected by the user,  thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
	Additionally the Examiner notes that the steps of analyzing the image data to determine a set of characteristics of the representation of the face and based at least in part on the determined set of characteristics, selecting  a product and a set of media content associated with the product would be considered features that are directed to mental processes. Mental processes are “concepts performed in the human mind (including observation, evaluation, judgement and opinion)”. In this case the step of analyzing the image data would be considered an observation and evaluation of the image data in order to determine a set of characteristics. Further, the step of selecting a product and set of media content associated with the product would be considered a judgement. Thus, representative claim 1 also recites the abstract idea that is directed to mental processes. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of augmented reality, and a client device.  The additional element individually and in combination with other claim features, does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of augmented reality, and a client device, recited in the independent claim  1 is recited and described in a generic manner and merely applying the abstract idea using a generic computer. As such, the additional element, considered individually and in combination with other claim features, does not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 11 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 11 includes the additional elements of a processor and a memory including instructions that, when executed by the processor, cause the processor to perform operations and independent claim 20 includes the additional element of a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations.  The Applicant’s specification does not provide any discussion or description of a processor and a memory including instructions that, when executed by the processor, cause the processor to perform operations in claim 11 and  a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations in claim 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 11 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 11 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 11 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 11 and 20 are ineligible. 
Dependent claims 2-10 and 12-19 do not aid in the eligibility of the independent claims 1, 11 and 20, respectively.  The claims of 2-10 and 12-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the additional elements of augmented content reality generator (claims 3 & 13), a machine learning algorithm (claims 7-8 & 17-18) and a neural network model (claims 8 & 18), are recited in the dependent claims.  Applicant’s specification does not provide any discussion or description of the additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).  Accordingly, claims 3, 7-8, 13 and 17-18 are directed towards an abstract idea. Additionally, the additional elements of claims 3, , considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, the dependent claims 2-10 and 12-19 are ineligible. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-4, 6-8, 10-14, 16-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sun, Y., et al. (PGP No. US 2019/0179405 A1),  in view of Kuang, S. (PGP No. US 2021/0015241 A1)

Claim 1-
Sun discloses a method, comprising: 
receiving image data including a representation of a face of a user  (Sun, see: paragraph [0030] disclosing “specific features of a face (e.g., eyes, forehead, ears) shown within a camera stream”; and see: paragraph [0032] disclosing “’camera stream’” refers to a captured video, time lapse, image, series of multiple images, or other digital content captured using image capturing hardware (e.g., a camera) of a client device”); 
analyzing the image data to determine a set of characteristics of the representation of the face  (Sun, see: paragraph [0094] disclosing “generate a feature map 602” and “for a face including reference features 604 positioned about a face of an individual shown within a camera stream” and “AR product model presentation system 106 analyzes one or more video frames”; and see: paragraph [0095] disclosing “detects edges of facial features [i.e., analyze the image data] including, for example, eyes, eyebrows, nose, lips, and other detected features of a face [determines set of characteristics of the representation of the face]”); 
based at least in part on the determined set of characteristics, selecting a product and a set of media content associated with the product, wherein selecting the product and the set of media content comprises  (Sun, see: paragraph [0056] disclosing “selectable product link associated with the product” and “associated with a digital model of the individual product shown within the post 208a [i.e., set of media content]”; and see: [0061] disclosing “networking system application 110 can provide digital model of selected product in connection with detected content within the camera stream 218” and “identifies the detected face 224 including various features of the face 224 (nose, eyes, ears, forehead, etc.)”; Also see: FIG. 2A):
performing, by a product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier, a product augmented reality experience identifier, and information related to the product corresponding to the product identifier (Sun, see: paragraph [0042] AR product model presentation system (product catalog) compiles a collection or catalog of digital models corresponding to a plurality of products; paragraph [0112] disclosing “an AR product model presentation system 106 [i.e., product catalog system] includes a digital model manager 908 [i.e., augmented reality experience identifier], a call-to-action manager 910” and  “a data storage 914 including product data 916 and model data 918” (product identifier and information related to the product corresponding to the product identifier); and see: [0115] disclosing “call-to-action provider 904 provides a request to the AR product model presentation system 106 for a copy of a digital model [i.e., lookup operation on a product table to retrieve product metadata]”; Also see: FIG. 9) (Examiner note that the AR product model presentation system, equating to the product catalog system may be requested to provide product information from the call-to-action provider, which equates to a lookup operation of the product table, such as a catalog of products that may be provided by the AR product model presentation system.), 
wherein the product metadata corresponding to the product is provided by a product catalog service, the product catalog system and the product catalog service system are different systems, and further comprising (Sun, see: paragraph [0072] AR product model presentation system (product catalog) provides a menu of different types of product including product-type icons corresponding to different types of products; paragraph [0042] disclosing “AR product model presentation system (product catalog system) provides functionality via networking system application (product catalog service system)”): 
	sending, by the product catalog system, a request to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier (Sun, see: paragraph [0072] disclosing the AR model presentation system provides models of different types of products that are of interest to the user; paragraph [0132] detecting a selection of a call-to-action (e.g. selectable product link) associated with a digital model of a product where the digital model includes a digital model of the product and data for rendering the product within a graphical user interface.  In response to detecting the selection of the call-to-action, providing, to a networking system a request for the digital model of the product; paragraph [0040] the networking system can be an electronic messaging application; (Examiner notes the call-to-action and digital model is part of the AR model presentation which Examiner is interpreting as the product catalog system)) 
	performing, by the product catalog service system, a query based on the product identifier in the request for information related to the respective physical item (Sun, see: paragraph [0132]  In response to detecting the selection of the call-to-action, providing, to a networking system a request for the digital model of the product),
	in response to the request, providing, by the product catalog service system, a response message to the product catalog system, the response  message including the information related to the respective physical item (Sun, see: [0132] disclosing in response to the detecting a selection and providing to a networking system the request for the digital model of the product, receiving the digital model of the product), and 
storing, by the product catalog system, the information related to the respective physical item into the product table (Sun, see: paragraph [0123] disclosing “digital model manager 908 may maintain a database of digital models for a catalog of products” and “digital model manager 908 can store any number of digital models via a data storage 914”; Also see: FIG. 9) (Examiner notes that the AR product model presentation includes the data storage 914 and the digital model manager that maintains the database of products in a product table, also presented in FIG. 9); and 
causing display, at a client device, of at least one recommendation corresponding to the set of media content associated with the product (Sun, see: paragraph [0144] disclosing in response to detecting the selection of the call-to-action, providing the digital model to a client device such that the cline devices provides an augmented reality experience by rendering the digital model of the product within a camera interface (display) of a networking system application).
Although Sun discloses that the product catalog system can send a request to the product catalog service system, and the product catalog service system may respond to the request (Sun, see: paragraph [0049] disclosing “AR product model presentation 106 can further detect a user selection”), Sun does not disclose that the request and the response are directed through a specific message. Sun does not disclose: 
a message; 
Kuang, however, does teach: 
a message (Kuang, see: paragraph [0056] teaching “other beauty or fashion products used or recommended by the matched or close-matched wealthy people, proposes, recommends, displays, lists, email, text message or presents (in graphics, videos, voices, or live shows) these products to the person”). 
This step of Kuang is applicable to the method of Sun, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sun, to include the features of a message, as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Sun in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  

Claim 2-
Sun in view of Kuang teach the method of claim 1, as described above. 
Sun discloses wherein selecting the product and the set of media content further comprises: 
searching the product table to identify, based at least in part on the information related to the respective physical item into the product table, at least one product related to the determined set of characteristics, comprising a particular product (Sun, see: paragraph [0061] disclosing “networking system application 110 can provide digital model of selected product in connection with detected content within the camera stream 218” and “identifies the detected face 224 including various features of the face 224 (nose, eyes, ears, forehead, etc.)”; and see: [0104] disclosing “map vertices at various locations on glasses [i.e., one product] (e.g., lenses, frames, bridge, etc.) to corresponding reference features 602 (e.g., nose, eyebrows, eyes, etc.) [i.e., related to the determined set of characteristics] of the detected face”; Also see: FIG. 2A “Search”). 
Although Sun does disclose a product that is related to the set of characteristics (Sun, see: paragraph [0104]), Sun does not disclose a product is utilized to address a facial condition. Sun does not disclose: 
the at least one product, when utilized, addresses a facial condition in the determined set of characteristics.  
Kuang, however, does teach: 
the at least one product, when utilized, addresses a facial condition in the determined set of characteristics (Kuang, see: paragraph [0056] teaching “identifies the face of the person” and “The attribute product unit 104 finds and recommends one or many skincare, haircare, makeup, beauty or fashion products based on the obtained face attributes  and the stored detail products' information, which is associated to one or many face attributes” and “For example, if the face attribute of “dry skin” [i.e., facial condition included in the determined set of characteristics] has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin”). 
This step of Kuang is applicable to the method of Sun, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sun, to include the features of  searching a product table to identify at least one product and the at least one product, when utilized, addresses a facial condition in the determined set of characteristics, as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Sun in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  
	
Claim 3-
Sun in view of Kuang teach the method of claim 1, as described above. 
Sun further discloses: 
 wherein the at least one recommendation comprises a suggested augmented content reality generator, media content, or additional textual information related to at least one characteristic from the determined set of characteristics  (Sun, see: paragraph [0056] disclosing “selectable product link associated with the product” and “associated with a digital model of the individual product shown within the post 208a [i.e., set of media content]” and “selecting the try on icon 214 prompts the AR product model presentation system 106 to provide digital models for an associated product and one or more related products [i.e., recommendation corresponding to the set of media content associated with the product]”) . 


Claim 4-
Sun in view of Kuang teach the method of claim 1, as described above. 
Although Sun discloses a set of characteristics identified in the representation of the face (Sun, see: paragraph [0104] disclosing “map vertices at various locations on glasses [i.e., one product] (e.g., lenses, frames, bridge, etc.) to corresponding reference features 602 (e.g., nose, eyebrows, eyes, etc.) [i.e., related to the determined set of characteristics] of the detected face”), Sun does not disclose that the characteristics include a health-related characteristic. Sun does not disclose: 
wherein the determined characteristics includes a health-related characteristic identified in the face.
Kuang, however, does teach: 
wherein the determined characteristics includes a health-related characteristic identified in the face (Kuang, see: paragraph [0056] teaching “ if the face attribute of ‘dry skin’ has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin”). 
This step of Kuang is applicable to the method of Sun, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sun, to include the feature wherein the determined characteristics includes a health-related characteristic identified in the face as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Sun in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  
	
Claim 6-
Sun in view of Kuang teach the method of claim 1, as described above. 
Sun discloses: 
wherein analyzing the image data to determine the set of characteristics of the representation of the face further comprises (Sun, see: paragraph [0094] disclosing “AR product model presentation system 106 analyzes one or more video frames”; and see: paragraph [0095] disclosing “detects edges of facial features including, for example, eyes, eyebrows, nose, lips, and other detected features of a face [set of characteristics]”):
 performing a facial feature detection process to detect a first facial feature (Sun, see: paragraph [0095] disclosing “detects edges of facial features including, for example, eyes, eyebrows, nose, lips, and other detected features of a face [determines set of characteristics of the representation of the face]”); 
	Although Sun discloses analyzing the image data to determine the set of characteristics and performing a facial feature detection process to detect a first facial feature (Sun, see: paragraph [0095]), Sun does not disclose an identification of a health-related characteristic associated with the facial feature. Sun does not disclose: 
identifying a health-related characteristic associated with the detected first facial feature.
Kuang, however, does teach: 
identifying a health-related characteristic associated with the detected first facial feature (Kuang, see: paragraph [0056] teaching “ if the face attribute of ‘dry skin’ has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin” and “the skincare…healthcare…maybe purifying cleanser, eye creams, facial radiance pads, protein shake, super seed facial oil, multi-acid body peel, face mask, overnight cream, face sunscreens”). 
This step of Kuang is applicable to the method of Sun, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sun, to include the feature identifying a health-related characteristic associated with the detected first facial feature as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Sun in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  

Claim 7-
Sun in view of Kuang teach the method of claim 6, as described above. 
Sun discloses: 
wherein the facial feature detection process comprises a machine learning algorithm (Sun, see: paragraph [0190] disclosing “machine-learning algorithms trained”). 


Claim 8-
Sun in view of Kuang teach the method of claim 7, as described above. 
Sun further discloses: 
wherein the machine learning algorithm is based on a neural network model (Sun, see: paragraph [0190] disclosing “machine learning algorithms trained by historic actions”). 

Claim 10-
Sun in view of Kuang teach the method of claim 1, as described above. 
Sun further discloses:  
where analyzing the image data is based on a selected portion of the representation of the face (Sun, see: paragraph [0095] disclosing “detects edges of facial features [i.e., analyze the image data] including, for example, eyes, eyebrows, nose, lips, and other detected features of a face”). 

Regarding claim 11, claim 11  is directed to a system. Claim 11 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. Claim 11 also includes the features of a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations, disclosed by Sun (Sun, see: paragraph [0147] disclosing “a processor” and “instructions” and “executes those instructions”).  Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding claim 12, claim 12  is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2. 

 Regarding claim 13, claim 13  is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 

Regarding claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Regarding claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8. 

Regarding claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. It is noted that claim 20 includes the features of A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations, which are disclosed by Sun (Sun, see: paragraph [0147] disclosing “non-transitory computer-readable medium and executable by one or more computing devices” and “processor”).  Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Y., et al., in view of Kuang, S., and Fu, Y., et al. (PGP No. US 2019/0014884 A1). 

Claim 5-
Sun in view of Kuang teach the method of claim 1, as described above. 
	Although Sun discloses a set of characteristics of the representation of the face (Sun, see: paragraph [0095] disclosing “detects edges of facial features [i.e., analyze the image data] including, for example, eyes, eyebrows, nose, lips, and other detected features of a face”), Sun does not disclose the characteristics include a shape of the face or a skin of the face. Sun does not disclose: 
wherein the determined set of characteristics includes a shape of the face, or a skin tone of the face. 
Fu, however, does teach: 
wherein the determined set of characteristics includes a shape of the face, or a skin tone of the face (Fu, see: paragraph [0032] teaching “brightness of the input image and comparing the average brightness with the estimated normalized skin color”; and see: paragraph [0104] teaching “the shape information of the face and eye”). 
This step of Fu is applicable to the method of  Sun, as they both share characteristics and capabilities, namely, they are directed to augmented reality and representations of a user’s face corresponding to a product, in a virtual environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun to include the features of wherein the determined set of characteristics include a shape of the face, or a skin tone of the face, as taught by Fu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sun to improve the representation of a user’s face by including calibrating color determining a shape of the user (Fu, see: paragraph [0002]). 

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Y. et al., in view of Kuang, S., and Popa, T., et al. (PGP No. US 2018/0268458 A1).  

Claim 9-
Sun in view of Kuang teach the method of claim 6, as described above. 
Sun discloses further comprising: 
performing facial feature detection process to detect the first facial feature (Sun, see: paragraph [0095] disclosing “detects edges of facial features including, for example, eyes, eyebrows, nose, lips, and other detected features of a face [determines set of characteristics of the representation of the face]”). 
	Although Sun does disclose a facial feature detection process to detect the first facial feature (Sun, see: paragraph [0095]), and may detect several different features of the face by that process, the detection process does not disclose a second facial feature detection process that is different than the first facial feature detection process. Neither Sun nor Kuang does not disclose:
performing a second facial feature detection process being different than the facial feature detection process. 
Popa, however, does teach: 
 performing a second facial feature detection process being different than the facial feature detection process (Popa, see: paragraph [0186] teaching “face shape recognition as a method to identify a person through a photograph” and “The first module in face recognition processing is known as face detection which provides an initial estimate of the location and scale of specified boundary points on the face [i.e., second facial feature detection process being different from than the facial feature detection process]. The second module in the face recognition processing is face point creation wherein accurate localization is required”; Also see: FIG. 3).  
This step of Popa, is applicable to the method of Sun, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sun, to include the feature performing a second facial feature detection process being different than the facial feature detection process. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Sun in order to provide a better data driven recommendation for products regrading faces (Popa, see: paragraph [0004]). 

Regarding claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9. 

Response to Arguments 
	
With respect to the claim objections to claims 1 and 20, in light of the Applicant’s amendments to the claims, the objections have been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 23 August 2022, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 9 of the remarks stating that “Applicant submits that the present claims provide a clear and distinct improvement to an existing technology or technological field”, and further on page 10 of the remarks stating that “AR content thereby enhancing the functionality of a computer including, for example, reducing utilization of memory or processor resources of the computer. Accordingly, Applicant submits that the pending claims are patent eligible,” the Examiner respectfully disagrees.  The claims were analyzed under the 2019 PEG and in Step 2A, Prong 2, the additional elements were analyzed. The additional elements in this case are not sufficient to integrate the abstract idea into a practical application. The additional elements of augmented reality, and a client device recited in representative claim 1, are described in a general manner and are merely used to apply the abstract idea. Further, the Examiner acknowledges the Applicant’s discrepancies regarding the feature of the augmented reality experience identifier. However, the feature is recited in general manner and would not be explained or described sufficiently in the claims to integrate the abstract idea into a practical application. The additional elements in this case are claimed in a general manner and are recited in a way that would be considered general computing functions. For example, the specification also describes the additional elements in a general manner, as paragraph [0040] describes the processor as:
“As will be described in further detail, the text and media content from multiple sources may be aggregated into collections of content (e.g., called stories or galleries). These collections are then made available, by the messaging server application 114, to the messaging client application 104. Other processor and memory intensive processing of data may also be performed server-side by the messaging server application 114, in view of the hardware requirements for such processing.”

As such, the claimed additional elements are described in a general manner and do not integrate the abstract idea into a practical application. 
Further, the claims do not recite a technological improvement or improvement to the technical field of presenting AR content. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as augmented reality experience identifier and a client device, such elements are merely peripherally incorporated in order to implement the abstract idea. Furthermore, the augmented reality experience identifier that is recited in the claims does not provide further detail of how the augmented reality would be providing an improvement to the technical field of presenting AR content items. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of presenting content associated with a product. The claimed process, while arguably resulting in improved presentation of content associated with products, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve recommendations of media content associated with a product, e.g. commercial process. As such, the claims do not recite specific technological improvements and the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 102 and 103, the Applicant’s arguments filed on 23 August 2022 regarding the independent claims 1, 11, and 20, as well as the dependent claims, have been fully considered and are persuasive. Particularly, the Examiner agrees that the “cited portions and proposed combination of the applied references are not understood to disclose or teach all of the features of independent claim 1, as amended”. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on the reference of Sun to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sigh, N., et al. (PGP No. US 2020/0302693 A1), describes a computer-implemented method that generates a virtual environment with the one or more products displayed within a scene and presents the virtual environment  on a computing device.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571) 272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684